Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in this application. Claims 1-4, 6, and 8 are amended and claim 10 is new by applicant’s amendment filed 24 February 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it recites “predicting second values for a second set of variables by using N regression models, the second values predicted in real-time by tree-based prediction models as the first values are being inputted by the user” (lines 4-6). The present limitation states that second values are predicted “by using N regression models,” but then states that the second variables are predicted “by tree-based prediction models.” It is unclear how the same second values are predicted by both N regression models and tree-based prediction models. It cannot be determined if the regression models and the tree-based models are different names for the same entities, if the second values are predicted twice (once by each set of models), or if the present limitation is self-contradictory. The present claim is further confusing because it recites additional limitations for each of the types of models. For the regression models, it recites “wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of the second values” (lines 7-9), and for the tree-based models, it recites “wherein each of the tree-based prediction models has a plurality of nodes including at least leaf nodes and split nodes, a probability of the response variable of each of the leaf nodes computed from distributions of samples of a training dataset, and each of the tree-based prediction models is searched with a depth-first approach” (lines 10-13). Both of these limitations state that both the regression models and the tree-based models use the same predictor variables. It is unclear how both sets of models are involved in predicting the same variables, i.e. how both models can produce one set of outputs.
The examiner looked to the specification for guidance in resolving these conflicts, but did not find an adequate description. The only section that describes the N regression models is ¶ [0023]. It states “A response variable of each of the regression models corresponds to one input 
For all of these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claims 2-10, they are rejected as being dependent on a rejected base claim. Since they each include all of the limitations of indefinite claim 1, the examiner is unable to make a meaningful interpretation of the present claims for examination under prior art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, Claim 1 contains contradictions and indefinite limitations that are not resolved by the applicant’s specification. The relationships among the N regression models and the tree-based prediction models is unclear, and it cannot be determined how two sets of predictive models produce the same set of predictor variables. As explained above, the only portion of the applicant’s specification that makes any mention of the N regression models is ¶ [0023], and it simply mentions “Then, regression trees and/or decision trees are used or created for the regression models.” But there is no explanation of how the trees are “used or created for the regression models.” One skilled in the art would not be able to make and/or use the claimed invention because the operations and structures of the present claim are unclear and the specification does not describe what is being performed or how the operations and structures are implemented. Claims 2-10 depend on claim 1 and therefore lack enablement for the same reasons as claim 1.

Response to Arguments
Applicant’s arguments filed 24 February 2021 have been fully considered but they are not persuasive. Although the amendments to claim 1 do not appear to be taught by the previously cited art, a definite interpretation of the present claim is impossible, as detailed above. The examiner also makes note of the following prior art that appears to teach some limitations similar to those of amended claim 1, particularly the newly added last limitation:
Kucera (U.S. 2018/0114139) teaches training tree-based prediction models using distributions in training data
Zoldi et al. (U.S. 2017/0083920) teaches training decision trees using feature distributions
Wang et al. (U.S. 2014/0122173) teaches constructing a regression tree using a regression model
Rokach, Lior, and Oded Maimon (“Decision trees,” Data mining and knowledge discovery handbook. Springer, Boston, MA, 2005, pp. 165-192) teaches pruning a decision tree and performing recursive traversal of a decision tree model

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125